DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/699975 filed on 12/02/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-15 are currently pending and have been rejected as follows.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea (KR10-2018-0162082) filed on 12/14/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0162082 application as required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 5 and 13 recites “when a smart device that does not contain a pre-registered eSIM is detected, outputting, by the controller, authentication-related information; and receiving by the controller, information regarding an eSIM registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre-registered eSIM”. First, it is unclear to which device the controller is outputting authentication-related information to. It is further unclear if the “an eSIM registered in the payment/authentication server” is the eSIM for the smart device that does not contain the pre-registered eSIM. Examiner recommends Applicant clarify where the controller is sending authentication-related information and also clarify what the information regarding an eSIM registered in a payment/authentication server correlates to. Examiner further recommend rewording the “based on the authentication-related information by the smart device” language in receiving step as it appears, based on 0046, the authentication information (such as one-time password) is not the basis of smart device transmitting eSIM information. Instead, one-time password is used for server to register eSIM, which then forwards eSIM information to controller to be received. Dependent claims 6 and 14 inherit the rejection as they do not cure the deficiencies of claim 5 and 13. 
	Claim 6 and 14 recite “wherein the authentication-related information includes authentication information received from the payment/authentication server and an identification number of the vehicle”. It is unclear whether the controller outputs both the authentication information and the vehicle identification number and whether the smart device provides both the authentication information and vehicle identification number to the server. Examiner explaining that procedurally it 
	Examiner strongly suggests rewording the claim language of claims 5-6 to clearly differenciate each claimed element used. Currently, many elements are described using simialr terms (e.g., a pre-registered eSIM vs an eSIM registered in a payment/authentication server, authentication-related information v.s. authentication information). Using terminologies that provides better distinction between each element would help with readability. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US2011/0137773) hereinafter referred to as Davis in view of Fustes (US 2018/0158254) in view of Lawrenson (US2015/0120135).

As per independent Claim 1, 
Davis teaches payment method of a vehicle using a unique identifier comprising (see Davis para. 35 and figure 1 for the smart vehicle; figure 2 and para. 39): 
detecting, by a controller, whether a smart device carried by at least one passenger contains a unique identifier (see Davis para. 28 where the wireless communication device may be a cellular telephone, portable computer, smart cards, contactless integrated circuit cards, etc.; para. 31 where the billing server hosts an account for the user of the wireless communication device and the user account includes a unique identifier of the wireless communication device owned by the user, bank account, and other information; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4; the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36)
in response to detecting that the unique identifier is contained in the smart device, monitoring, by the controller, whether electronic payment occurs (see Davis para. 37 where the vehicle uses location determination to determine whether or not to submit a billing request to the server which bills the driver or the vehicle can transmit the location to the server on the network which then decides to bill the driver; para. 36 “each wireless communication device is able to transmit 
during the monitoring, when electronic payment occurs, determining, by the controller, a payment cost for each passenger with respect to a payment cost of the electronic payment based on information regarding the unique identifier (see Davis para. 38 where to bill the vehicle occupant the unique identifier and location are sent to the billing server and based on a number of factors such as location, speed, time, “number of passengers in the vehicle, wherein the number of passengers corresponds to a determination of the number of wireless communication devices in the vehicle”)
performing, by the controller, payment according to the determined payment cost for each passenger (see Davis para. 38 and 40 where a payment request is sent to the occupants wireless communication device and the occupant may authorize the transaction to pay the bill with their user account associated with the unique identifier of the wireless communication device as it is linked to a bank account or credit card; see para. 48-49 and figure 5-6)

Davis does not explicitly teach a pre-registered eSIM and in response to detecting that the eSIM contained in the smart device is pre-registered, monitoring, by the controller, whether electronic payment occurs. However, Examiner notes that the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36. 

Fustes teaches:
a pre-registered unique identifier (see Fustes para. 32 where the mobile computing device (MCD) may be a cellular telephone or smartphone and the unique identifier for the MCD is an 
in response to detecting that the unique identifier contained in the smart device is pre-registered monitoring, by the controller, whether electronic payment occurs (see figure 2B and para. 65-74 where in para. 67 and step 234 the invention determines if the MCD ID of the MCD is pre-registered and if yes, in para. 69-74 the invention monitors the user’s account balance and their participation in the payment scheme; see also para. 78- 90 where the pre-registered MCD is used to confirm payment of a toll)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis invention with the Fustes a pre-registered unique identifier and in response to detecting that the unique identifier contained in the smart device is pre-registered, monitoring, by the controller, whether electronic payment occurs since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered unique identifier and in response to detecting that the unique identifier contained in the smart device is pre-registered of Fustes for the unique identifier and in response to detecting that the unique identifier is contained in the smart device of Davis. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. In addition, the modification would result in increased 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Davis/Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” 

As per dependent Claim 2,
Davis/Fustes/Lawrenson teaches the method of claim 1.
Davis further teaches:
wherein the determining of the payment cost for each passenger is performed by differently determining whether a passenger corresponding to the each smart device participates in payment according to a type of the electronic payment (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”)

Claim 3,
Davis/Fustes/Lawrenson teaches the method of claim 2.
Davis teaches:
wherein the information regarding the unique identifier includes information regarding whether payment participation is performed for each service (see Davis para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4) 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 4,
Davis/Fustes/Lawrenson teaches the method of claim 3.
Davis teaches:
wherein the determining of the payment cost for each passenger includes: dividing, by the controller, the payment cost by a number of smart devices as a participation target of the 

As per dependent Claim 5,
Davis/Fustes/Lawrenson teaches the method of claim 1.
Davis does not teach when a smart device that does not contain a pre-registered eSIM is detected, outputting, by the controller, authentication-related information and receiving, by the controller, information regarding an eSIM registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre-registered eSIM.

Fustes teaches:
when a smart device that does not contain a pre-registered unique identifier is detected, outputting, by the controller, authentication-related information (see figure 2B and para. 67 where if the MCD is not registered then process 200 of figure 2A is used to register the MCD; para. 46-48 where the user registers their vehicle and MCD where the vehicle identifier is the LPN and the MCD identifier may be a mobile subscriber integrated services digital network number MSISDN and/or a subscriber identity module SIM; para. 49-56 where the invention outputs authentication-related information asking the user to verifying their LPN and region by transmitting a message to the MCD based on the MCD identifier; para. 40-44 where the user can register their MCD ID, vehicle identifier, and NCTag and the registered information is used to collect toll fees)
receiving, by the controller, information regarding an unique identifier registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre- registered unique identifier (figure 2B para. 67-74 where the process would determine that the MCD ID is already stored in the database after process 200 occurs based on the authentication related information provided by the smart device that did not contain the pre-registered unique identifier)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis invention with the Fustes when a smart device that does not contain a pre-registered unique identifier is detected, outputting, by the controller, authentication-related information and receiving, by the controller, information regarding an unique identifier registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre-registered unique 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” 

As per dependent Claim 6,
Davis/Fuste/Lawrenson teaches the method of claim 5.Davis does not teach wherein the authentication-related information includes authentication information received from the payment/authentication server and an identification number of the vehicle.
Fustes teaches:
wherein the authentication-related information includes authentication information received from the payment/authentication server and an identification number of the vehicle (figure 2B para. 67-74 where the process would determine that the MCD ID is already stored in the database after process 200 occurs based on the authentication related information provided by the smart device that did not contain the pre-registered unique identifier and in para. 68 determine an LPN provided for the MCD)



As per dependent Claim 7,
Davis/Fustes/Lawrenson teaches the method of claim 1, 
wherein the detection of whether a smart device carried by at least one passenger contains a unique identifier is performed when the vehicle is turned on or a connected service application is executed in the vehicle (see Davis para. 41 where the unique identifiers may be requested upon occupants entering the vehicle, upon the driver starting the vehicle, or upon determining that a bill or payment needs to be executed; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 53)

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 8,
Davis/Fustes/Lawrenson teaches the method of claim 1. 
A non-transitory computer readable recording medium having recorded thereon a program for executing the method of claim 1 (see Davis para. 35 and figure 1 for the smart vehicle; figure 2 and para. 39; see citation of claim 1 above)

As per independent Claim 9,
Davis teaches:
A vehicle, comprising: a first controller configured to: detect whether a smart device carried by at least one passenger contains a unique identifier (see Davis para. 35 and figure 1 for the smart vehicle; figure 2 and para. 39; para. 28 where the wireless communication device may be a cellular telephone, portable computer, smart cards, contactless integrated circuit cards, etc.; para. 31 where the billing server hosts an account for the user of the wireless communication device and the user account includes a unique identifier of the wireless communication device owned by the user, bank account, and other information; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4; the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36)
monitor whether electronic payment occurs in response to detecting that the unique identifier is contained in the smart device (see Davis para. 37 where the vehicle uses location determination to determine whether or not to submit a billing request to the server which bills 
determine a payment cost for each passenger with respect to a payment cost of the electronic payment based on information regarding the unique identifier when electronic payment occurs while whether the electronic payment occurs is monitored (see Davis para. 38 where to bill the vehicle occupant the unique identifier and location are sent to the billing server and based on a number of factors such as location, speed, time, “number of passengers in the vehicle, wherein the number of passengers corresponds to a determination of the number of wireless communication devices in the vehicle”)
a second controller configured to perform payment according to the determined payment cost for each passenger (see Davis para. 38 and 40 where a payment request is sent to the occupants wireless communication device and the occupant may authorize the transaction to pay the bill with their user account associated with the unique identifier of the wireless communication device as it is linked to a bank account or credit card; see para. 48-49 and figure 5-6)

Davis does not explicitly teach a pre-registered eSIM and monitor whether electronic payment occurs in response to detecting that the eSIM contained in the smart device is pre-registered. However, Examiner notes that the unique identifier may be an MSISDN, IMSI, MAC address, etc. and the wireless communication device may be a smart card such as a contactless integrated circuit card CICC as in para. 28 and 36. 

Fustes teaches:
a pre-registered unique identifier (see Fustes para. 32 where the mobile computing device (MCD) may be a cellular telephone or smartphone and the unique identifier for the MCD is an international mobile subscriber identity (IMSI); para. 36 where the vehicle identifier is a license plate number (LPN); para. 40-43 where the user can register a MCD ID and vehicle ID; para. 47-48 where the user registers their vehicle and MCD where the vehicle identifier is the LPN and the MCD identifier may be a mobile subscriber integrated services digital network number MSISDN and/or a subscriber identity module SIM)
monitor whether electronic payment occurs in response to detecting that the unique identifier contained in the smart device is pre-registered (see figure 2B and para. 65-74 where in para. 67 and step 234 the invention determines if the MCD ID of the MCD is pre-registered and if yes, in para. 69-74 the invention monitors the user’s account balance and their participation in the payment scheme; see also para. 78- 90 where the pre-registered MCD is used to confirm payment of a toll)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis invention with the Fustes a pre-registered unique identifier and monitor whether electronic payment occurs in response to detecting that the unique identifier contained in the smart device is pre-registered since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered unique identifier and in response to detecting that the unique identifier contained in the smart device is pre-registered of Fustes for the unique identifier and in response to detecting that the unique identifier is contained in the smart device of Davis. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Davis/Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple 

As per dependent Claim 10, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 9. 
Davis teaches:
wherein the first controller is configured to differently determine whether a passenger corresponding to the each smart device participates in payment according to a type of the electronic payment (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”)

As per dependent Claim 11, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 10. 
Davis teaches:
wherein the information regarding the unique identifier includes information regarding whether payment participation is performed for each service (see Davis para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4) 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is disadvantageous when a vehicle has multiple occupants, or multiple owners. Therefore, the eSIM profile loaded on a eUICC in a machine-to-machine system is more convenient and scalable than the traditional machine-to-machine system with SIM card”.

As per dependent Claim 12, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 11. 
Davis teaches:
wherein the first controller is configured to divide the payment cost by a number of smart devices as a participation target of the electronic payment according to whether payment participation is performed for each service among smart devices carried by the at least one passenger (see Davis para. 43 where the number of passengers is used to determine an amount to be debited from the user’s account; para. 47 where the vehicle occupants may decide to split the toll or create an order for paying tolls; para. 48-49 where the vehicle occupant (driver or passenger) may pay the toll and the occupant can select yes/no to pay for the toll, the occupant can also “select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants”; para. 51-55 where the detected number of passengers is compared to the required minimum number of passengers to determine if the occupants meet the requirements for HOV lane and thus pay no fee and if the occupants do not meet the requirements then they must pay the HOV fee; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 46 and figure 4)

As per dependent Claim 13, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 9. 
Davis does not teach wherein the first controller is configured to: output authentication-related information when a smart device that does not contain a pre-registered eSIM is detected; and receive information regarding an eSIM registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre-registered eSIM.

wherein the first controller is configured to: output authentication-related information when a smart device that does not contain a pre-registered unique identifier is detected (see figure 2B and para. 67 where if the MCD is not registered then process 200 of figure 2A is used to register the MCD; para. 46-48 where the user registers their vehicle and MCD where the vehicle identifier is the LPN and the MCD identifier may be a mobile subscriber integrated services digital network number MSISDN and/or a subscriber identity module SIM; para. 49-56 where the invention outputs authentication-related information asking the user to verifying their LPN and region by transmitting a message to the MCD based on the MCD identifier; para. 40-44 where the user can register their MCD ID, vehicle identifier, and NCTag and the registered information is used to collect toll fees)
receive information regarding an unique identifier registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre-registered unique identifier (figure 2B para. 67-74 where the process would determine that the MCD ID is already stored in the database after process 200 occurs based on the authentication related information provided by the smart device that did not contain the pre-registered unique identifier)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis invention with the Fustes wherein the first controller is configured to: output authentication-related information when a smart device that does not contain a pre-registered unique identifier is detected; and receive information regarding an unique identifier registered in a payment/authentication server from the payment/authentication server based on the authentication-related information by the smart device that does not contain the pre-registered unique 

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” 

As per dependent Claim 14, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 13. 
Davis does not teach wherein the authentication-related information includes authentication information received from the payment/authentication server and an identification number of the vehicle.
Fustes teaches:
wherein the authentication-related information includes authentication information received from the payment/authentication server and an identification number of the vehicle (figure 2B para. 67-74 where the process would determine that the MCD ID is already stored in the database after process 200 occurs based on the authentication related information provided by the smart device that did not contain the pre-registered unique identifier and in para. 68 determine an LPN provided for the MCD)



As per dependent Claim 15, 
Davis/Fustes/Lawrenson teaches the vehicle of claim 9. 
Davis teaches:
wherein the first controller is configured to detect whether a smart device carried by at least one passenger contains a unique identifier when the vehicle is turned on or a connected service application is executed in the vehicle (see Davis para. 41 where the unique identifiers may be requested upon occupants entering the vehicle, upon the driver starting the vehicle, or upon determining that a bill or payment needs to be executed; para. 36 where the smart vehicle detects the presence of wireless communication devices within the vehicle and transmits a request for a unique identifier (which may be a MSISDN, IMSI, MAC address, etc.) and associates the identifier with driver or passenger; see also para. 53)

Davis/Fustes does not teach a pre-registered eSIM.

Lawrenson teaches:
a pre-registered eSIM (see Lawrenson para. 11 embedded subscriber identity module; para. 32 and 36-38 where a vehicle occupant is detected and then identified, then the occupant’s eSIM profile is retrieved; para. 34 where the profile data is used for toll payment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis/Fustes invention with the Lawrenson a pre-registered eSIM since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-registered eSIM of Lawrenson for the pre-registered unique identifier of Fustes. Both are identifiers of the user’s device and both are used to detect a user account for payment of a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
In addition, the modification would result in increased efficiency see background para. 2-4 “road use tax, need to be billed per user and per mile rather than per vehicle. There are thus a growing number of vehicle sub-systems requiring increased connectivity to support these external services. At the same time, vehicles are to an increasing extent shared by multiple users and even have multiple owners in e.g. large cities. This results in a general increase of the average number of users per vehicle” and para. 32 where the eSIM is more advantageous than SIM card as “The difference between a SIM profile and an eSIM profile resides in the transferability of the profile from one card to another. A SIM profile is stored in and associated with a single SIM card while an eSIM profile is transferrable from card to card. In the present disclosure, a different eSIM profile can be used by a vehicle sub-system depending on who is in the vehicle and/or what is a role of the individual in the vehicle (e.g. driver, passenger). A traditional machine-to-machine system is likely to have one SIM only, and that SIM is likely to be a physical plastic card that requires physical intervention to switch it to another one. This is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamauchi (US2003/0115095) teaches utilizing a pre-installed app on a user’s cellphone to charge toll and split toll between multiple devices.
Sol (US2010/0032479) teaches using eSIM to pay for a toll. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628